Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 16, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162255(74)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DAVID SWANSON,                                                                                       Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 162255
  v                                                                 COA: 350004
                                                                    Kent CC: 17-008674-CH
  BRENDA BRADLEY,
             Defendant-Appellant.
  _________________________________________/

         By order of the Chief Justice, the motion of defendant-appellant to file a corrected
  application for leave to appeal, limited to the corrections identified in her motion, is
  GRANTED. The corrected application must be submitted on or before December 30,
  2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 16, 2020

                                                                               Clerk